DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I drawn to Claims 1-16 in the reply filed on 7 September 2022 is acknowledged.
Claims 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 September 2022.
Examiner’s Comments
The following comments are provided to enhance the clarity of the record. They may encompass situations in which meaning is clear, but there are suggested edits to the claims which may help enhance clarity. Or interpretations of the claims which are relevant to the 35 USC § 102 or 103 rejections included below. 
Clarity:
Claim 1 recites “a fluid” in lines 1 and 6. The first recitation in the preamble is interpreted as not fully positively reciting “a fluid” and the recitation is interpreted to be established in Claim 6. These are interpreted as being the same fluid. 
Claim interpretation:
“filter bellows” is interpreted as meaning pleated filter media. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 and 13-16 is/are rejected under 35 U.S.C. 102 (a)(1)/(a)(2)  as being anticipated by Fick et al. (US 2003/0015465).
With regards to Claim 1 Fick teaches:
A fuel filter assembly, part 20, which reads on applicant's claimed filter system comprising a filter housing, part 22, comprising a lid, part 52, and a bowl, part 26, which reads on applicant's claimed housing top part and housing bottom part which extend along a housing axis. A fuel inlet port, part 32, which reads on applicant's claimed inlet socket configured to supply a fluid to be filtered. A fuel outlet port, part 34, which reads on applicant's claimed outlet socked arranged at the housing bottom part configured to discharge the fluid after filtration. A standpipe, part 30, which reads on applicant's claimed central tube arranged concentrically to the housing axis and connected in flow communication with the outlet; the standpipe comprises an opening, part 48, which reads on applicant's claimed radially open region. A valve, part 38, which reads on applicant's claimed secondary element which is slidable along the housing axis between a first and second operating positions. A tubular filter element, part 50, which reads on applicant's claimed filter element; with seals and potted end caps, parts 56 and 58, which reads on applicant's claimed first end plate and second end plate which fluid-tightly separate the raw fluid side from the clean fluid side. The tubular filter element comprises a ring of pleated filter media, part 54, which reads on applicant's claimed filter bellows.   (See Fick Paragraphs 2, 25, and 26 and Fig. 1, 1b, and 11)
With regards to Claim 2 Fick teaches:
The outlet, part 34, is arranged concentrically relative to the housing axis. (See Fick Fig. 1b and Fig. 11)
With regard to claim 3 Fick teaches:
The valve, part 38, comprises an axial length that is at least as long as the portion of the axial length of the central tube. (see Fick Paragraph 25 and Fig. 1b)
With regards to Claims 4 and 5 Fick teaches:
The valve, part 38, comprises a radial outer side comprising sealing elements configured to seal against the central tube which are sealing surfaces which seal against opposite ends of the standpipe, part 30, when the valve is close. (See Fick Fig. Paragraphs 25 and Fig. 1b)
With regards to Claims 6-10 Fick teaches:
The filter element, part 50, comprises a first seal, parts 78 and 80, configured to seal the raw fluid side relative to the filter housing and a second seal, part 88 configured to seal against the standpipe, part 30. The first and second seals are connected to the first and second end plates respectively. The first seal, part 78, is a radial seal which also seals axially as seen in Fig. 1b and Fig. 4 and thus which reads on applicant's claimed axial seal. The second seal, part 88, is a radial seal, which also seals axially against the standpipe.  (See Fick Paragraph 28 and 31 and Fig. 1b, 4, and 11)
With regards to Claim 11 Fick teaches:
The valve, part 38, is closed at an end facing away from the outlet. (See Fick Fig. 1 part 38 and Paragraph 25)
With regards to Claims 13 and 14 Fick teaches:
The filter element, part 50, is a round, particularly, hollow cylindrical filter. (See Fick Fig. 1 and Paragraph 26)
With regards to Claims 15 and 16 Fick teaches:
The standpipe or central tube is configured to be closed by the lid, part 52, at an end face plane of the standpipe, part 30, facing away from the outlet socket, part 34. The lid, part 52, which reads on applicant's claimed housing top part dips into the end face plane of the central tube with the axial projection, part 49, when the filter housing is closed. (See Fick Paragraph 25)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fick et al. (US 2003/0015465) as applied in the rejection of Claim 1 above in view of Ardes (US 9,555,350).
With regards to Claim 12:
Fick teaches the structure of Claim 1. 
Fick does not teach:
The valve, part 38, which reads on applicant's claimed secondary element comprise a wall comprising filter medium. 
Ardes teaches:
A bypass valve, similar in operation to the check valve of Fick, located centrally to a hollow cylindrical filter medium, part 30, which comprises sieve element, part 4, which reads on applicant's claimed wall and which comprises a hollow cylindrical annual sieve, part 40, which reads on applicant's claimed filter medium. (See Ardes Fig. 9-12 or Fig. 31-37,  Col. 13 lines 58-67 and Col. 18 lines 40-65)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the filter and valve, part 38, of Fick to include a safety filter element such as the sieve element taught by Ardes for use with a bypass valve in order to prevent large particles such as dirt from bypassing the filter when it is changed or removed or overcome with dirt in order to prevent the dirt from reaching the outlet and any downstream equipment as taught by Ardes Col. 13 lines 60-67.
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M, T, R, F 11 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIT E. ANBACHT/Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776